SKILLMAN, J.A.D.,
dissenting.
I an/ unable to agree with the part of the majority’s opinion which concludes that “an exception to the hearsay rule is made *517for forensic reports in custody cases” (at 502). Furthermore, I am convinced that psychological reports which the trial court erroneously admitted into evidence played a significant role in its decision awarding custody of Charles to Walter.1 Therefore, I dissent from the majority’s affirmance of the trial court’s custody order insofar as it relates to the 1988-1989 school year.2
Charles was born out of wedlock on August 15, 1980 and remained in the sole custody of Isobel until he was six years old. In August 1986, Walter lodged a complaint of child neglect against Isobel with the Division of Youth and Family Services (DYFS). The agency’s investigation disclosed that Isobel’s home was in a dirty and disheveled condition. Consequently, DYFS persuaded Isobel to allow Charles to stay with his father while she cleaned her house. Charles stayed with his father for a few weeks before being returned to Isobel. In February 1987, Walter complained to DYFS that Isobel had abused Charles by a spanking which resulted in extensive bruising of the child’s buttocks. DYFS subsequently filed a complaint against Isobel for abuse and neglect, which resulted in Charles being placed in Walter’s custody. Charles remained with his father from February 1987 until August 1987, when he was returned to Isobel’s custody under DYFS supervision. According to Kathleen D’Antonio, the DYFS caseworker assigned to the case at the time of trial, DYFS found Isobel’s care *518of Charles subsequent to August 1987 to be satisfactory and planned to close its file in August 1988.
Thus, as of the date of the trial court’s decision, Charles, then nearly eight years old, had been in the custody of Isobel for all but six months of his life. Furthermore, the agency responsible for his removal from Isobel for those six months had concluded that there was no need to continue supervising Isobel’s custody of Charles. Nevertheless, the trial court concluded, based substantially on written reports of experts prepared fifteen months earlier, that custody should be transferred to Walter. In my view, this decision rests on a foundation of inadmissible hearsay and should be reversed outright rather than simply denied permanent effect.
Isobel presented the testimony of two experts to support her claim that she should retain custody of Charles. The first of these experts, Dr. Jordan Pauker, a licensed psychologist, became involved with the parties by a referral from DYFS at the time Charles was removed from Isobel’s home and placed in Walter’s custody. Dr. Pauker concluded that there was “no evidence or reason to feel that [Charles] should be removed from his mother’s home.” However, Dr. Pauker declined to express an opinion as to whether it would be more beneficial for Charles to reside with his mother than with his father. The second expert presented by Isobel, Dr. Michael Lewis, a professor of pediatrics and psychiatry at the Robert Woods Johnson Medical School and Chief of the Institute for the Study of Child Development, interviewed Isobel and Charles and reviewed the psychological reports prepared in connection with the case. Dr. Lewis stated that he would “rate [Isobel] on a very high category of good parenting” based upon the “time and energy that she spends ... attending to the child’s interest and needs, being concerned about the child’s development, psychologically as well as mentally.” Dr. Lewis also expressed the opinion that Charles’ “primary attachment and bonding” was to Isobel and his grandmother, now deceased. Therefore, Dr. Lewis concluded that the removal of Charles from Isobel’s custody would be *519“disruptive” and “potentially quite harmful for [his] development.”
Walter did not present any expert testimony to dispute the conclusions reached by Drs. Pauker and Lewis. In addition to lay testimony, mostly provided by Walter’s friends and relatives, regarding the conditions in Isobel’s home, her lifestyle, and her treatment of Charles, Walter relied exclusively upon written reports of the Children’s Psychiatric Center (CPC) and the probation department to support his claim for custody of Charles. The CPC report states that Isobel has “a moderate level of pathology in her overall personality structure”; that her “markedly deflated sense of self-worth and her expectancy of failure and humiliation constrain all efforts on her part to function without support”; and that “she often acts in a petulant and passively aggressive manner, occasionally attacking others capriciously for their lack of support.” The report also states:
While test data does not strongly indicate that the potential for recurrent abuse is likely, there are clinical elevations which point out [Isobel’s] depressive affect, rigidity in child-rearing, anger and bitterness towards [Charles’] father, and a struggle to constrain feelings of hostility and resentment. These factors coupled with [Isobel’s] inability to recognize when she has administered too harsh of punishment to her son does not rule out potential abuse.
On the other hand, the CPC’s evaluation of Walter states that “[b]ased on the conclusions generated from test material there are no indications that [Walter] suffers with underlying personality disturbance or would potentially provide maltreatment towards [Charles].” The CPC also reported that Charles stated “he didn’t want to go back to live with his mother” and that “[i]n contrast, [Charles] states he likes living with his dad and [his wife], and being very happy at this home.”3 Based on these evaluations, the CPC report recommended that Charles “remain in his father’s custody, at least temporarily, until *520[Isobel] demonstrates a greater emotional capacity to successfully meet her son’s needs.”
In overruling Isobel’s objection to the admission of the CPC reports, the court stated:
I’m going to see every document and consider every document. It’s going to come in one way or the other. If I’m going to err, I’m going to err in letting things in and not excluding them.
If I have to decide custody of a child, everything is coming in.
Moreover, the trial court placed significant reliance upon the CPC reports in awarding residential custody of Charles to Walter. In discussing Walter’s fitness to serve as custodial parent, the court stated:
Starting with the CPC psychiatric evaluations, plaintiff is found essentially to be a well functioning individual with no major personality disturbances. There are simply no underlying personality disorders disclosed by the various tests that have been administered.
And in concluding that Isobel was less capable than Walter to serve as custodial parent, the court stated:
On the negative side, respecting the defendant’s position, starting with the CPC psychological or psychiatric report, she is described as being at times in emotional turmoil, periods of despondency leading to’ occasional irrational thinking, [and] periods of bizarre behavior.
The psychological evaluations of the parties and the recommendations as to custody of their son contained in the CPC reports constituted hearsay; that is, statements “offered to prove the truth of the matter stated ... made other than by a witness while testifying at the hearing.” Evid.R. 63. Therefore, the reports were inadmissible unless shown to fall within an exception to the rule against hearsay. Ibid.
Our courts have recognized that reports containing the observations and opinions of experts may be admitted into evidence under some circumstances pursuant to the business records exception to the rule against hearsay, Evid.R. 63(13). See, e.g., State v. Martorelli, 136 N.J.Super. 449, 453-456 (App.Div.1975) (blood test report); State v. McGeary, 129 N.J.Super. 219, 224-227 (App.Div.1974) (certification of operability of breathalyzer); Webber v. McCormick, 63 N.J.Super. 409, 416 (App.Div.1960) (X-ray report). However, “not all diagnostic findings are *521admissible” as business records. State v. Martorelli, supra, 136 N.J.Super. at 454; cf. Clowes v. Terminix International, Inc., 109 N.J. 575, 599 (1988) (diagnosis of alcoholism in hospital record constituted hearsay which was incompetent to support such a diagnosis). The essential test of admissibility is “the degree of complexity of the procedures utilized in formulating the conclusions expressed in the ... report.” State v. Matulewicz, 101 N.J. 27, 30 (1985). In determining the degree of complexity of an evaluation in an expert’s report, a court should consider among other things “the relative degrees of objectivity and subjectivity involved in the procedure” and “the routine quality of each analysis.” Ibid.
The psychological evaluations contained in the CPC reports are not in any sense routine or objective but rather involve difficult and sensitive subjective judgments. The evaluations are based in large part on interviews with the parties and Charles and the examiners’ evaluations of their responses. Moreover, even the psychological tests administered to the parties involve a substantial degree of subjectivity in the interpretation of results. Therefore, the “degree of complexity” of these psychological evaluations precludes the admissibility of the CPC reports as business records. Rather, if Walter wished to have the opinions of the experts who prepared these reports considered, he should have been required to present their testimony. This would have afforded Isobel the opportunity to cross-examine these experts regarding the conditions under which their interviews were conducted, the factual bases for their opinions and the evaluative process which led them to conclude that Walter should be awarded custody of Charles. In addition, since the CPC reports do not indicate the educational backgrounds or experience of the persons who prepared them, live testimony by these persons would have provided an opportunity to determine their professional qualifications and compare them with the qualifications of the experts called by Isobel.
*522As I read the majority’s opinion, it implicitly acknowledges that psychological reports containing the kind of observations and opinions found in the CPC reports ordinarily would not be admissible under the New Jersey Rules of Evidence. However, the majority concludes that because this is a child custody case which is indirectly related to a child abuse proceeding previously initiated by the DYFS, the rules of evidence are modified by court rules and statutory provisions governing child abuse proceedings.
I do not read any of the authorities cited by the majority to modify the rules of evidence governing the admissibility of hearsay in connection with child custody cases. First, I am unable to reconcile the majority’s expansive interpretation of R. 5:12-4(d) and R. 5:3-3 with the Supreme Court’s firmly stated reluctance to modify the rules of evidence without legislative and gubernatorial participation pursuant to the procedures set forth in the Evidence Act of 1960. See State v. D.R. 109 N.J. 348, 371-377 (1988); Busik v. Levine, 63 N.J. 351, 367-368 (1973), appeal dism. sub. nom. Levine v. Busik, 414 U.S. 1106, 94 S.Ct. 831, 38 L.Ed.2d 733 (1973); cf. Ramos v. Community Coach, 229 N.J.Super. 452, 457 (App.Div.1989) (“It is unlikely that the Supreme Court has the authority to render inadmissible under its rule-making power evidence that would be admissible under the Rules of Evidence.”). Evidence Rule 63 prohibits the admission into evidence of hearsay, subject to the exceptions set forth in Rules 63(1) through 63(32). The rules of evidence do not authorize the adoption by court rule of further exceptions to the rule against hearsay. Therefore, rules of court dealing with the admissibility of evidence should be construed, if at all possible, in a manner consistent with the rules of evidence.
Rule 5:12-4(d) provides in pertinent part that: *523The CPC reports were submitted to the court by a party to a private custody dispute, not by DYFS. Therefore, R. 5:12-4(d) is inapplicable. Moreover, even if the CPC reports had been offered by DYFS, R. 5:12-4(d) would not authorize their admission. Reports of professional consultants may be admitted under this rule only “pursuant to Evidence Rules 63(13) and 62(5).” Since the CPC reports are not admissible as business records pursuant to Evid.R. 63(13), they also are inadmissible under R. 5:12-4(d).
*522The Division of Youth and Family Services shall be permitted to submit into evidence, pursuant to Evidence Rules 63(13) and 62(5), reports by staff personnel or professional consultants. [Emphasis added].
*523The majority also relies upon R. 5:3-3, which provided as follows at the time of trial:4
Whenever the court, in its discretion, concludes that disposition of an issue will be assisted by expert opinion, and whether or not the parties propose to offer or have offered their own experts’ opinions, the court may order any person under its jurisdiction to be examined by a physician, psychiatrist, psychologist or other health or mental health professional designated by it and may appoint an accountant or other appropriate expert to appraise the value of any property or to report and recommend as to any other issue____ The court may also require a social investigation by a probation officer or other 'person at any time during the proceeding before it. [Emphasis added].
The majority apparently reads the part of this rule providing for the submission of reports by court appointed psychologists or other mental health professionals as authorization for the admission of such reports into evidence at trial. However, the CPC reports were prepared at the request of DYFS and thus do not constitute reports by court appointed experts.
Moreover, R. 5:3-3 does not deal with the admissibility of evidence. It only authorizes the submission of reports to the court. Such reports are submitted before trial and often play a part in settlement negotiations and other pretrial dispute resolution procedures. Furthermore, an authorization for the submission of expert reports is not inconsistent with a requirement that experts be called to testify at trial if a party wishes to rely upon their opinions. See Wayne Tp. v. Kosoff, 73 N.J. 8, 15 *524(1977). Indeed, any expert who a party expects to call as a witness may be required to submit a report stating “the subject matter on which the expert is expected to testify, ... the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion.” R. 4:10-2(d)(1). Therefore, there is no reason to read R. 5:3-3 as authorization for the admission into evidence of reports prepared by court appointed experts in family actions without the opportunity for cross-examination.
In addition, the majority relies upon N.J.S.A. 9:6-8.10a(b)(6). This statute authorizes DYFS to release records and reports to a court “upon its finding that access to such records may be necessary for determination of an issue before the court.” But like R. 5:3-3, N.J.S.A. 9:6-8.10a(b)(6) does not deal with the admissibility of evidence at a trial. Rather, it provides an exception to the general rule established by N.J.S.A. 9:6-8.10a of confidentiality of DYFS records and reports. Therefore, N.J.S.A. 9:6-8.10a(b)(6) provides no support for the majority’s conclusion that the trial court properly admitted the CPC reports into evidence.
Finally, the majority relies upon N.J.S.A. 9:6-8.46a(3) which states in pertinent part:
In any hearing under this act ... any writing ... made as a memorandum or record of any condition, act, transaction, occurrence or event relating to a child in an abuse or neglect proceeding of any hospital or any other public or private institution or agency shall be admissible in evidence in proof of that condition, act, transaction, occurrence or event if the judge finds that it was made in the regular course of the business of any hospital or any other public or private institution or agency, and that it was in the regular course of such business to make it, at the time of the condition, act, transaction, occurrence or event, or within a reasonable time thereafter, ... [Emphasis added].
This statutory provision is inapplicable because this private custody action was not brought under N.J.S.A. 9:6-8.8 et seq., which only governs child abuse and neglect actions brought by DYFS.
Furthermore, even if N.J.S.A. 9:6-8.46a(3) were applicable, the CPC reports would still be inadmissible. The thrust of *525N.J.S.A. 9:6-8.46a(3) and Evid.R. 63(13) are substantially the same. Both the statute and the evidence rule provide for the admission into evidence of business entries made in the ordinary course of business. N.J.S.A. 9:6-8.46a(3) does not expressly condition the admissibility of a business entry upon the showing required by Evid.R. 63(13) that “the sources of information from which [the business entry] was made and the method and circumstances of its preparation were such as to justify its admission.” However, N.J.S.A. 9:6-8.46a(3) conditions admissibility upon a showing that the business entry was “made in the regular course of the business” and that “it was in the regular course of such business” to make the “memorandum or record” sought to be admitted. I read this language to condition admissibility upon a showing that a business entry is the kind regularly and routinely made by a hospital or other institution. Such routineness provides the same assurance of reliability as required for admissibility under the final clause of Evid.R. 63(13). See In re Guardianship of Cope, 106 N.J.Super. 336, 343 (App.Div.1969); see also R.K. v. Dept. of Human Services, 215 N.J.Super. 342, 348 (App.Div.1987). However, the subjective evaluations of the parties and the appropriate custodial arrangement for Charles contained in the CPC reports do not have such routineness as to warrant their admissibility under N.J.S.A. 9:6-8.46a(3).
As we have observed on a prior occasion, “[t]here are obviously few judicial tasks which involve the application of greater sensitivity, delicacy and discretion than the adjudication of child custody disputes, which result in greater impact on the lives of those affected by the adjudication, and which require a higher degree of attention to the properly considered views of professionals in other disciplines.” Fehnel v. Fehnel, 186 N.J.Super. 209, 215 (App.Div.1982). Therefore, “the parties must be afforded every reasonable opportunity to introduce expert witnesses whose evaluation of the family situation may assist the judge in determining what is best for the children.” Ibid. *526However, the desirability of obtaining expert opinions in child custody cases does not mean that a party should be permitted to introduce such opinions by written reports, thereby depriving the other party of the opportunity for cross-examination and also depriving the court of the opportunity to evaluate the expert’s credibility. To the contrary, the importance and sensitivity of child custody decisions, the significance of expert opinions in reaching such decisions and the inevitable elements of subjectivity in experts’ recommendations as to custody, all underscore the need for strict adherence to the rules of evidence adopted to assure the fairness and reliability of the fact finding process at trial.5
Accordingly, I dissent from the part of the majority’s opinion which affirms the trial court’s order of custody insofar as it relates to the 1988-1989 school year. However, I concur in the part of the majority’s opinion which remands the matter for a new hearing with respect to the residential custody of Charles after July 15,1989. Moreover, in view of the potential negative effect upon Charles of any change in his schedule during the middle of a school year, I concur in the majority’s decision that the existing custody arrangements should be continued until the hearing on remand is completed.

I have used the same fictitious names as the majority to refer to the parties and their child.


Isobel also argues that the report of the Monmouth County Probation Department was inadmissible hearsay. However, Isobel waived whatever objection she might have had to the admission of this report by not raising the objection before the trial court. In re Petagno, 24 N.J.Misc. 279, 48 A.2d 909, 913 (Chan.1946). Therefore, Isobel’s arguments relating to the admissibility of the probation report are not discussed in this opinion. I would reject Isobel's other arguments substantially for the reasons expressed in the majority opinion.


Significantly, every other expert who interviewed Charles reported that he expressed a preference to remain in his mother’s custody. Charles also expressed this preference in an interview with the trial judge.


As noted by the majority (at 505, n. 10), this rule was subsequently amended.


Since the admissibility of the CPC reports must be determined under the New Jersey Rules of Evidence adopted pursuant to the procedures set forth in the Evidence Act of 1960, this appeal can be decided without consideration of decisions in other jurisdictions interpreting different evidence rules. However, I note that courts in other jurisdictions have generally refused to admit expert reports, including reports of court appointed experts, in child custody actions, unless the experts preparing the reports are called to testify. See, e.g., Denningham v. Denningham, 49 Md.App. 328, 431 A.2d 755 (1981); In re Swan, 173 Mont. 311, 567 P.2d 898 (1977); Ponzini v. Ponzini, 135 Misc.2d 468, 515 N.Y.S.2d 974 (Fam.Ct.1987); Fuhrman v. Fuhrman, 254 N.W.2d 97 (N.D.1977); Malone v. Malone, 591 P.2d 296 (Okla.1979); Coble v. Coble, 323 Pa.Super. 445, 470 A.2d 1002 (1984). Contra Sabol v. Sabol, 624 P.2d 1378, 1381-1383 (Ha.Ct.App.1981). See, generally, Annotation, Right, In Child Custody Proceedings, To Cross-Examine Investigating Officer Whose Report Is Used by Court In Its Decision, 59 A.L.R.3d 1337 (1974).